Citation Nr: 1025928	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen 
the Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1974 to August 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
folder.  

The Veteran's January 2008 Substantive Appeal reflects that he 
sought review of both the claim to reopen that is currently 
before the Board as well as a claim for service connection for a 
lumbar spine condition.  In the Veteran's May 2010 hearing, 
however, the Veteran stated that he wished to withdraw his appeal 
for the lumbar spine condition.  Accordingly, only the Veteran's 
claim to reopen is properly before the Board.  

Though the Veteran seeks service connection for anxiety, given 
the number of different diagnoses that the Veteran has received, 
the Board has broadened the issue on appeal to one for service 
connection for an acquired psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric 
disability was previously denied by the RO in February 1980 on 
the basis that it was not incurred in service or aggravated by 
his active service.  The Veteran did not appeal this decision.    

2.  The additional evidence presented since the prior decision 
raises a reasonable possibility of substantiating the claim for 
service connection for anxiety.


CONCLUSIONS OF LAW

1.  The prior RO decision of February 1980 denying entitlement to 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
claim for service connection.  He asserts that on the basis of 
evidence he has now submitted, he meets the legal and factual 
criteria for service connection.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for anxiety in December 
1979.  The Veteran now contends that he was to enter the Navy via 
the Buddy Program, in which he and a friend would enlist together 
and go through basic training with one another.  Because of a 
problem with his paperwork, however, the Veteran's friend was not 
able to enlist at the same time as the Veteran.  The Veteran 
contends that this "breach of contract" led to his disability.  
Based on the results of an earlier VA evaluation, the RO 
determined that the Veteran's psychiatric disability was not 
incurred in or aggravated by his active service in a February 
1980 rating decision.  Notice of this decision was sent to the 
Veteran in March 1980.  As the Veteran did not file a Notice of 
Disagreement, the February 1980 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103

In the instant appeal, the Veteran sought to reopen his claim in 
a March 2007 filing.  The RO declined to do so in a July 2007 
rating decision, concluding that the Veteran had not submitted 
new and material evidence.  The Veteran filed a timely Notice of 
Disagreement, and the RO issued a Statement of the Case in 
November 2007 which confirmed its earlier decision.  The Veteran 
filed a timely Substantive Appeal.  The RO issued a Supplemental 
Statement of the Case in February 2009, and the Veteran 
thereafter testified in a videoconference hearing in May 2010.

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial in February 1980, 
numerous pieces of evidence have been added to the file.  This 
evidence includes records of the Veteran's VA treatment, records 
from the Social Security Administration, and the statements made 
and testimony given by the Veteran himself.  For the reasons that 
follow, the Board determines that the Veteran has submitted new 
and material evidence and that his claim should be reopened.  

Most important to the Board's decision is the report from the 
psychological examiner who examined the Veteran in conjunction 
with his claim for Social Security disability benefits.  The 
examiner took the Veteran's medical and military history, and the 
Veteran's recitation of his medical history to the examiner was 
consistent with his testimony in the hearing for this case.  
After performing a mental status examination, the examiner 
diagnosed the Veteran as suffering from major depressive 
disorder, recurrent, severe with psychotic features; 
posttraumatic stress disorder, chronic; and panic disorder with 
agoraphobia.  A review of his report shows that while this 
examiner did not explicitly link any of the Veteran's psychiatric 
diagnoses to his active service, there is nonetheless enough of 
an indication of a causal link to warrant the Board's reopening 
of the Veteran's claim.  

The Board finds that the additional evidence presented since the 
prior decision raises a reasonable possibility of substantiating 
the claim for service connection for an acquired psychiatric 
disorder, and thus concludes that new and material evidence has 
been presented to reopen that claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board is reopening the Veteran's claim.  As the Board 
is taking an action favorable to the Veteran, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  An extended discussion of the duties to notify and 
assist is thus unnecessary.  


ORDER

New and material evidence having been presented, the Veteran's 
claim is reopened.


REMAND

Having reopened the Veteran's claim for service connection for a 
psychiatric disorder, the Board determines that further 
development is needed before the claim may be properly 
adjudicated.

Generally speaking, in order to grant a service connection claim, 
the Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of disease or injury, and medical evidence of a nexus 
between the claimed in service disease or injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) 
(citing 38 C.F.R. § 3.303(a)).  

Here, while there is evidence that the Veteran is currently 
diagnosed as suffering from various psychiatric disorders 
(including PTSD) and that the Veteran suffered from psychiatric 
symptoms in service, there is no medical evidence of a nexus 
between the two.  

Further, to establish entitlement to service connection for PTSD 
a veteran must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

While the Social Security examiner diagnosed the Veteran as 
suffering from PTSD and there are indications that this diagnosis 
is related to the Veteran's claimed in-service stressors, the 
link between the two is not sufficient for rating purposes, and 
there is no supporting evidence regarding the Veteran's claimed 
stressors.  

VA's governing law states that the Board may order an examination 
when the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Such a situation is currently before the Board, and the 
clarity of a VA examination is required before an opinion can be 
issued in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and diagnosis of any and all 
psychiatric disorders which may be present.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  

The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and the 
Veteran's claimed stressors.  If the 
Veteran is diagnosed with a psychiatric 
disorder other than PTSD, the examiner 
should provide an opinion as to the 
etiology of any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder was incurred in the Veteran's 
active service.  In doing so the examiner 
is requested to comment on whether any 
behavior noted in the Veteran's service 
treatment records may be characterized as a 
symptom of a currently diagnosed 
psychiatric disability.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history," 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  If the examiner diagnoses the Veteran 
as suffering from PTSD, then the RO/AMC 
should seek to confirm any claimed in-
service stressors.  Any negative response 
should be in writing and associated with 
the claims folder.

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


